Citation Nr: 0507566	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-14 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to death pension benefits.  

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Clemente D. Paredes, Attorney 
at Law





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to October 1942, and in the Philippine 
Guerrilla and Combination Service from April 1945 to June 
1946.  He was a Prisoner-of-War (POW) from April 10, 1942 to 
October 1, 1942.  He died in April 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2004, the Board remanded 
this case.


FINDINGS OF FACT

1.  The veteran was a POW from April 10, 1942 to October 1, 
1942.  

2.  Ischemic heart disease, congestive heart failure, and 
hypertensive arteriosclerotic heart disease contributed to 
cause the veteran's death.  

3.  The veteran served in the Philippine Commonwealth Army 
from December 1941 to October 1942, and in the Philippine 
Guerrilla and Combination Service from April 1945 to June 
1946.

4.  The veteran's service in the Recognized Guerilla and in 
the Regular Philippine Army service occurred before July 1, 
1946.

5.  The veteran had no claims pending at the time of his 
death and the appellant's receipt for VA death benefits was 
received more than one year after the veteran's death.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).

2.  Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 107(a), 1521, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2004).

3.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
April 2004 and June 2004 letters from the RO to the claimant.  
In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The July 2004 
supplemental statement of the case constituted subsequent 
process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

The record establishes that the veteran was a former POW.  
During his lifetime, he developed arteriosclerotic heart 
disease (ASHD).  In 1989, there was a notation of congestive 
heart failure.  It was also noted that his diabetes was 
controlled.  Therefore, based on the placement of the 
diagnosis of congestive heart failure with the diagnosis of 
ASHD, the congestive heart failure was associated with the 
ASHD, rather than the diabetes.  Subsequently, there was a 
report that the veteran had congestive heart failure 
associated with diabetes.  However, the Board may not 
dissociate this congestive heart failure with the earlier 
congestive heart failure.
 
In sum, the veteran had a service-connectable heart disease 
that affected a vital organ.  Based upon the severity of the 
heart disease, it may be reasonably concluded that such was a 
contributory cause of death.

In light of the foregoing, entitlement to service connection 
for the cause of the veteran's death is warranted.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.


Death Pension Benefits

As noted, there has been a significant change in the law with 
the enactment of the VCAA.  There are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous. Id. It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Nevertheless, as noted above, the appellant was notified of 
VCAA.

The appellant asserts that she should be awarded death 
pension benefits based on the veteran's service.  

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 
1541(a).  The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a).  

In effect, those persons with such service are not entitled 
to VA disability pension benefits.  See Cacalda v. Brown, 9 
Vet. App. 261, 264 (1996).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  See Duro; see also Venturella v. Gober, 10 
Vet. App. 340, 341- 42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
forces."  Duro and Venturella, both supra; see also Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).

The veteran served in the Philippine Commonwealth Army from 
December 1941 to October 1942, and in the Philippine 
Guerrilla and Combination Service from April 1945 to June 
1946; he was a POW from April 10, 1942 to October 1, 1942.  

In this case, the veteran's service, as noted, occurred 
before July 1, 1946.  The only verified service for VA 
benefits purposes occurred prior to July 1, 1946.  Thus, the 
veteran's service falls into the service period that has been 
deemed not to be active military service, and thus the 
appellant is not entitled to non-service- connected pension.  
See 38 U.S.C.A. § 107(a); Cacalda, 9 Vet. App. at 265-66.

While recognized military service is qualifying service to be 
considered for certain VA benefits as noted above, such 
service does not make his surviving spouse eligible for death 
pension benefits.  See Cacalda.  As the veteran's recognized 
service does not confer eligibility for non-service-connected 
death pension benefits,

The appellant's claim must be denied as a matter of law.  See 
Sabonis.


Accrued

VCAA also does not apply to this issue.  The appellant in 
this case is not legally entitled to the benefits sought.  In 
the absence of a legal basis for the claim, there is no 
development to be undertaken.  This case turns on statutory 
interpretation.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason; see also Sabonis.  

Equally important, VCAA does not require notice and 
assistance in developing a claim that cannot be 
substantiated.  That is the case here.  Nevertheless, as 
noted, VCAA notice has been provided.  

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits. Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

In the instant case, the veteran died in April 2001.  The 
appellant inquired about an application for death benefits in 
April 1993.  The appellant filed her initial application for 
VA benefits in May 2001.  Her inquiry for death benefits was 
received more than one year after her spouse's death.  
Further, the veteran had no service-connected disability at 
the time of his death and he did not have a claim for 
benefits pending prior to his death.  Therefore, the Board 
concludes that the appellant's claim for accrued benefits 
must be denied as a matter of law.  See Sabonis.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.  



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


